          Case 5:10-cv-03007-MSG Document 67 Filed 08/13/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
    UNITED STATES,                               :            CIVIL ACTION
    EX REL. GEORGE MILLER, ET AL.,               :
                                                 :
                Plaintiff,                       :
                                                 :
                       v.                        :            No. 10-cv-3007
                                                 :
    DR. GLENN KLINE, ET AL.,                     :
                                                 :
                Defendants.                      :
                                                 :

                                            ORDER

        AND NOW, this 13th day of August, 2019, it having been reported that the issues between

the Relators and the HMA Defendants 1 in the above action have been settled and pursuant to Local

Rule of Civil Procedure 41.1(b), it is hereby ORDERED that the above action is DISMISSED as

to these parties pursuant to agreement of counsel without costs.



                                                       BY THE COURT:


                                                       /s/ Mitchell S. Goldberg

                                                       MITCHELL S. GOLDBERG, J.




1
  The HMA Defendants are Health Management Associates, Inc.; Rose City, LLC; Rose City
HMA, Inc. d/b/a Lancaster Regional Medical Center; Lancaster HMA, LLC; and Lancaster
HMA, Inc. d/b/a Herat of Lancaster Regional Medical Center.


                                                1
